Title: To George Washington from Major General John Sullivan, 23 August 1778
From: Sullivan, John
To: Washington, George


          
            My Dear General
            Camp before Newport [R.I.] Augt 23d 1778
          
          The Fates have Decreed that you Shall receive nothing but Disagreable Intelligence from
            this Quarter. Major General Green & the Marquis Returned the night before Last
            from the French Admiral. my Letter their Intreaties & General Greens written
            Remonstrance Drawn up on Board the Languedoc have only produced the Letter which I
              Inclose. it Seems That the Captains of the French
            Fleet are So Incensed at the Count Destaings being put over them he being but a Land
            officer that they are Determined to prevent his Doing any thing that may Redound to his
            Credit or our advantage—The Count himself wished to  Come in but his
            Captains were to a man for Leaving us I then Drew up a Letter in behalf of all the
            officers of the Army & Sent on Board but he Though the wind was not fair for
            Boston put off to Sea night before Last this Letter was followed by the Inclosed protest
            both of which I have ordered after him in a Fast Sailing Privatier—I am however well perswaded that nothing will alter the
            Determination of the Captains & that he will follow their Councill though he
            knows they wish his Ruin. This Sudden & unexampled proceedure Renders my
            Situation Exeeding Delicate The Enemy have twice attempted to Relieve the place by
            Reinforcements the Last Fleet had 4000 Troops on Board Should they make another attempt
            They must Succeed They will then have Near Ten thousand Troops on the Island &
            the Command of the water on Every Side of us as we have been oblidged to Dismantle our
            Forts at Bristol & Tivertown to forward our opperations against the Town I
            Inclose your Excy Copy of the Questions proposed by me to the General officers &
            Commandants of Brigades this Day—I also Inclose your
            Exccellencey Copy of the protest Sent after the Count D Estaing. As my Situation at
            present can promise nothing to advantage Except from a Sudden Attack I wish the opinions
            of the officers may Justify me in making this Last Effort. I have the Honor to be my
            Dear General yours most affectionately
          
            Jno. Sullivan
          
          
            I offered the Count in My Letter to make the Attack The moment he would Land
              his Troops & put them in the Boats I had prepared for them General Green
              & the Marquiss assured him that we would not request the Stay of his Fleet
              & Troops more than 48 Hours But nothing could Induce him to assist us with
              Either a Single moment.
          
          
            J:S:
          
        